PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Berner et al.
Application No. 13/553,599
Filed: 19 Jul 2012
Attorney Docket No. 51071-0008001 
:
:
:
:	DECISION ON PETITION
:


This is a decision on the petition under 37 CFR 1.137(a) filed January 25, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned March 4, 2020, for failure to timely submit the appeal forwarding fee within two (2) months of the mailing of the Examiner’s Answer mailed January 3, 2020. On May 8, 2020, a Notice of Abandonment was mailed. On April 24, 2020, a petition to withdraw the holding of abandonment was filed. On September 8, 2020, a decision was mailed dismissing the petition to withdraw the holding of abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the appeal forwarding fee of $1180.00, (2) payment of the petition fee in the amount of $1050.00, and (3) an acceptable statement of unintentional delay.  

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)272-3231.

This application is being referred to Technology Center Art Unit 2156 for further processing.

/DOUGLAS I WOOD/Attorney Advisor, OPET